Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 4/28/2021, which was received 10/28/2021. Acknowledgement is made to the amendment to claim 1 and 21 and the cancelation of claim 4. Applicant’s amendment and remarks have been carefully considered, but were not persuasive, therefore, the previous rejection modified as necessitated by the amendment follows:        
       
  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3,5-12, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (Currently amended) A system for profiling a user and recommending tires based on the determined user profile, comprising: one or processors; and
a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to:
receive, from a user device associated with a user, user survey response data comprising user answers to survey questions;
determine, based on the user survey response data, a user persona;
wherein the user persona is selected from a group including commuter, trailblazer, road warrior, zen master, competitor, and exhibitionist;
receive, from the user device, user vehicle information, the user vehicle information comprising year, make, model, and trim of a vehicle associated with the user;
receive, from the user device, user location data, the user location data comprises GPS data, longitude, latitude, triangulated position from cell tower or Wi-Fi access point, city, state, country, and time zone:
determine, based on user location data, geolocation information relating to the user, the geolocation information comprising local tire inventory;
determine, based on (i) the user vehicle information and (ii) the geolocation information, a list of potential tires;
score, based on the user persona, the list of potential tires; and responsive to sorting the list of potential tires based on a respective score, output for display on the user device, the sorted list of potential tires.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features bolded above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently amended) A system for profiling a user and recommending tires based on the determined user profile, comprising: one or processors; and
a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to:
receive, from a user device associated with a user, user survey response data comprising user answers to survey questions;
determine, based on the user survey response data, a user persona; wherein the user persona is selected from a group including commuter, trailblazer, road warrior, zen master, competitor, and exhibitionist.
receive, from the user device, user vehicle information, the user vehicle information comprising year, make, model, and trim of a vehicle associated with the user;
receive, from the user device, user location data, the user location data comprises GPS data, longitude, latitude, triangulated position from cell tower or Wi-Fi access point, city, state, country, and time zone:
determine, based on user location data, geolocation information relating to the user, the geolocation information comprising local tire inventory;

score, based on the user persona, the list of potential tires; and responsive to sorting the list of potential tires based on a respective score, output for display on the user device, the sorted list of potential tires.. 
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of one or processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, and a user device are recited at a high-level of generality (i.e., as a generic processors, m3emory and a device that performing a generic function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use processors and a device).  For example, stating that the request is transmitted by a user device, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
receiving or transmitting data over a network (e.g. user survey response data comprising user answers to survey questions and location data) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 9 and 17 are a system and method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-8, 10-12, 14-16,18-21 are dependencies of claims 1, 9 and 17. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the user interacts with the system via a website being accessed on the user device associated with the user.
wherein the user interacts with the system via a mobile application running on the user device associated with the user.
wherein the system automatically determines the user’s location based on the user’s IP address.
wherein the list of potential tires is sorted based on ascending order of the respective scores.
wherein the scoring the list of potential tires comprises: assigning, based on the user persona, a predetermined weight to each of a plurality of scoring categories;
normalizing the predetermined weight for each of the plurality of scoring categories;
determining relevant scoring categories associated with each tire in the list of potential tires; and
aggregating the normalized predetermined weights for each relevant scoring category associated with each tire in the list of potential tires.
wherein geolocation information further comprises local demographic data, local road type data, local tire inventory, and local climate data.
wherein determining geolocation information further comprises: transmitting, to a traffic server, the user location data; receiving, from the traffic server, local road type data; transmitting, to a weather server, the user location data; and receiving, from the weather server, local climate data.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

                   

Claims 1-3,5,6,9-11,14,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Kolton et al (US PG PUB 20170132586) in view of Henderson et al. (US PG PUB 20020174019) and further in view of McDevitt (US PG PUB 20150095157) .

In regards to claim 1, Kolton discloses a system for profiling a user and recommending tires based on the determined user profile, comprising:
one or processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to:
receive, from a user device associated with a user, user survey response data comprising user answers to survey questions;
determine, based on the user survey response data, a user persona (Kolton, FIG 11, user persona is determined and used to match tires to personality); 
In regards to claim feature wherein the user persona is selected from a group including commuter, trailblazer, road warrior, zen master, competitor, and exhibitionist.
 the combination of Kolton, Henderson and McDevitt discloses creating a persona of the user as a style indicating that the user is a personality that may be looking for ether comfort, handling, tread life or Fuel economy (Kolton, FIG 11 and claim 1). the combination of Kolton, Henderson and McDevitt however does not does not the user persona is selected from a group including commuter, trailblazer, road warrior, zen master, competitor, and exhibitionist. However these differences are only found in the non-functional data stored. Data identifying a particular type of persona is not functionally related to the substrate of the invention (Applicant’s specification para 0053 states “possible personas may be, for example, commuter, trailblazer, road warrior, zen master, competitor, and exhibitionist. According to some embodiments, a user may be presented with a list of available personas and may be provided with the option to self-select a persona instead of taking a quiz” which is non-limiting). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to store any data in the fields of the invention as shown in Rizzo because such data does not functionally relate to the substrate of the invention and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
receive, from the user device, user vehicle information, the user vehicle information comprising year, make, model, and trim of a vehicle associated with the user (Kolton, FIG 10); 
Kolton teaches receiving data from a user device, but does not specifically mention that the user data is user location data. Henderson teaches receiving location 
The combination Kolton and Henderson teaches user’s provided zip code is used to locate geographically close dealers, but does not specifically mention wherein the user location data comprises at least one selected from a list including GPS data, longitude, latitude, triangulated position from cell tower or Wi-Fi access point, city, state, country, and time zone. McDevitt teaches wherein the user location data comprises at least one selected from a list including GPS data, longitude, latitude, triangulated position from cell tower or Wi-Fi access point, city, state, country, and time zone (McDevitt, para 0002, “the use of in-vehicle or portable GPS devices, mobile devices, and other electronic devices. These electronic maps often convey information about roads, traffic, buildings, landmarks, terrain, etc., related to geographical regions of interest. Some electronic maps may be interactive, allowing users, for example, to view their current location on a map of a particular area and the surrounding areas. Many providers of electronic mapping services allow users to input origin and destination locations and provide various routing directions to and from the locations. The routing directions may be generated based on one or more of travel time, travel distance, traffic, construction, and time-of-day. Electronic map providers may determine and update routing information based on a user's location using GPS or other location detecting means transmitted by a user's electronic device. Based on this location information, the electronic maps may provide users with real-time information, such as live traffic information and dynamic routing adjustments”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of comprises GPS data, longitude, latitude, triangulated position from cell tower or Wi-Fi access point, city, state, country, and time zone as is taught by McDevitt since this will provide for “receiving an indication that the electronic device has entered the zone, and transmitting content to the electronic device of the user, the content relating to the target location” (McDevitt, para 0005).
determine, based on user location data, geolocation information relating to the user, the geolocation information comprising local tire inventory;
determine, based on (i)  the user vehicle information and (ii) the geolocation information, a list of potential tires (Henderson, para 0009, availability of recommended tire is provided to the user);
score, based on the user persona, the list of potential tires; and responsive to sorting the list of potential tires based on a respective score, output for display on the user device, the sorted list of potential tires (Kolton, FIG 12).

In regards to claim 2, the combination of Kolton and Henderson teach wherein the user interacts with the system via a website being accessed on the user device associated with the user (Kolton, para 0038, website on the user interface).

In regards to claim 3, the combination of Kolton and Henderson teach wherein the user interacts with the system via a mobile application running on the user device associated with the user (Kolton, para 0094, mobile application).

In regards to claim 5, the combination of Kolton and Henderson teach wherein the list of potential tires is sorted based on ascending order of the respective scores (Kolton, FIG 12, sorting is based on pricing and best fit).

In regards to claim 6, the combination of Kolton and Henderson teach wherein the scoring the list of potential tires comprises:
assigning, based on the user persona, a predetermined weight to each of a plurality of scoring categories (Henderson, para 0007, weighted by relative importance of the characteristic);
normalizing the predetermined weight for each of the plurality of scoring categories (Henderson, para 0007);
determining relevant scoring categories associated with each tire in the list of potential tires; and
aggregating the normalized predetermined weights for each relevant scoring category associated with each tire in the list of potential tires (Kolton, FIG 12).

In regards to claim 9, the combination of Kolton and Henderson teach a system for profiling a user and recommending tires based on the determined user profile, comprising:
one or processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to:

receive, from the user device (i) user persona selection data comprising a user’s chosen persona, (ii) user vehicle information, the user vehicle information comprising year, make, model, and trim of a vehicle associated with the user, and (iii) user location data;
determine, based at least in part on the user location data, geolocation information, the geolocation information including local tire inventory;
determine, based at least in part on the user vehicle information and the geolocation information, a list of potential tires;
score, based on the user persona selection data, the list of potential tires; and responsive to sorting a list of potential tires based on a respective score, output, for display at the user device, a sorted list of potential tires (see response to claim 1).

In regards to claim 10, the combination of Kolton and Henderson teach wherein the user interacts with the system on a website being accessed on the user device associated with the user (see response to claim 2).

In regards to claim 11, the combination of Kolton and Henderson teach wherein the user interacts with the system through a mobile application accessed on the user device associated with the user (see response to claim 3).

In regards to claim 14, the combination of Kolton and Henderson teach wherein the scoring the list of potential tires comprises: assigning, based on the user persona, a predetermined weight to each of a plurality of scoring categories;
normalizing the predetermined weight for each of the plurality of scoring categories;
determining relevant scoring categories associated with each tire in the list of potential tires; and
aggregating the normalized predetermined weights for each relevant scoring category associated with each tire in the list of potential tires (see respo0nse to claim 6).

In regards to claim 17, the combination of Kolton and Henderson teach method for profiling a user and recommending tires based on the determined user profile, the method comprising:
receiving, from a user device, user survey response data, the user survey response data including user answers to survey questions;
determining, based at least in part on the user survey response data, a user persona; receiving, from the user device, (i) user vehicle information, the user vehicle information including year, make, model, and trim of a vehicle associated with the user, and (ii) user location data;
determining, based at least in part on user location data, geolocation information, the geolocation information comprising a local tire inventory;
determining, based at least in part on the user vehicle information and the geolocation information, a list of potential tires;


In regards to claim 18, the combination of Kolton and Henderson teach wherein scoring the list of potential tires comprises: assigning, based on the user persona, a predetermined weight to each of a plurality of scoring categories;
normalizing the predetermined weight for each of the plurality of scoring categories;
determining relevant scoring categories associated with each tire in the list of potential tires; and
aggregating the normalized predetermined weights for each relevant scoring category associated with each tire in the list of potential tires (see response to claim 6).

In regards to claim 21, the combination of Kolton and Henderson teach wherein the user location data comprises GPS data, longitude, latitude, triangulated position from cell tower or Wi-Fi access point, city, state, country, and time zone (see response to claim 1).

Claims 4,7,8,12,15,16,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolton et al (US PG PUB 20170132586) in view of Henderson et al. (US PG PUB 20020174019) and further in view of McDevitt (US PG PUB 20150095157).

In regards to claim 4 and 12, the combination of Kolton and Henderson teach determining location of a user, but does not specifically mention wherein the system automatically determines the user’s location based on the user’s IP address. McDevitt teaches wherein the system automatically determines the user’s location based on the user’s IP address (McDevitt, para 0003, “users' devices based on IP address-based inferences of each user's general location”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Kolton and Henderson wherein the system automatically determines the user’s location based on the user’s IP address as is taught by McDevitt, since this will allow for the location of the user to evaluate the relevant data to be sent to the device.

In regards to claim 7, 8,15,16,19,20 the combination of Kolton, Henderson and McDevitt teach wherein geolocation information further comprises local demographic data, local road type data, local tire inventory, and local climate data McDevitt, para 0026).
Discussion of Other Cited Art
	(i) US Patent 9,520,006 to Sankovsky et all. teaches “for an identified tread wear issue with one or more tires of the vehicle, the analysis engine 412 may predict, based on a tread wear pattern and/or historical driving information (e.g., miles per week, aggressive driving information, etc.), an expected tread life for the model of tire, weather information, etc., an expected remaining tread life for the tire. In some cases the analysis engine 412 may further analyze images and/or audio signals in predicting the 

	(ii) US PG PUB 20150186977 to Leonard teaches “ the application server receives a destination geolocation such as Playa Azul beach in Cozumel, Mexico. The 
NPL
Nunes, Maria teaches “Nowadays the Internet as a source of entertainment, culture, services and products is essential in people’s daily activities. Sometimes, it is even considered as a second life for people, where everybody can be found and everything can be available. In this kind of environment, where people can virtually live in or, at least, use whatever real/virtual resource they want, the personalization of environments, services and products offered to people is crucial. No matter what kind of resource from Internet people use, the computer will be potentially working with and for them. Some understanding of the nature of human psychological aspects by computer could enhance the human-machine interaction. Towards this interaction, we have been observing how humans proceed in order to recommend a process that personalizes information, products and services for other humans in conventional life. We noticed that for humans, it requires modelling some specific aspects of potential partners. That modelling usually includes information about partners’s hard skills (demographic  nformation, competence, preferences) and soft skills (social and psychological
aspects such as Emotions and Personality). In contrast, we have also been observing the same phenomena in computer systems. The personalization of a system, mainly on the web, still presents such poor and limited resources. There is a huge effort being made by Computing scientists towards the modelling of human psychological aspects in computers so as to create efficient strategies to personalize products/services for each person interested in using them. In order to build more robust web systems, able to 
	
Response to USC 103 Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicant argues that that cites references do not teach the user persona is selected from a group including commuter, trailblazer, road warrior, zen master, competitor, and exhibitionist. The examiner disagrees and directs applicant’s attention to the rejection of claim 1 supra where the features of the user persona is selected from a group including commuter, trailblazer, road warrior, zen master, competitor, and exhibitionist are considered to be functional language.

Response to USC 101 Arguments
	Applicant reiterates that “instead of mere product recommendation, the claims include clearly non-abstract steps such as “receiv[ing] . . . user survey response data comprising user answers to survey questions,” “receiv[ing] . . . user location data,” and “output[ting] for display on the user device . . . the sorted list of potential tires.”. As stated previously by the examiner and states supra “receiving or transmitting data over a network (e.g. user survey response data comprising user answers to survey questions Symantec, TLI Communications, OIP Techs, also storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
The examiner therefore maintains the USC 101 rejection.

	Further Applicant reiterates the argument that “Claim 1 recites concrete tasks, Claim 1 is not directed to an abstract idea. See CG Tech. Dev., LLC v. Bwin.party (USA), Inc., No. 2:16-cv-00871-RCJ-VCF, 2016 WL 6089696, at *5 (D. Nev. Oct. 18, 2016) (finding claims to survive § 101 because the locating of a mobile gaming device via a computer system is a “limited” and “concrete” task)”. The examiner disagrees and once again notes that this case is non-precedential, further, the courts in Bwin party stated that “Claim 19 does not simply instruct a practitioner to use a computer to perform calculations using pre-existing location data; it requires as an essential step that the computer actually determine the location of the mobile gaming device”. Unlike Bwin the neither the instant claims nor the specification require that the user device/computer actually determine the location of the device. On the contrary, the instant applications claim only requires that User location data merely be sent by the user device. The examiner will therefore maintain the USC 101 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled

For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625